Citation Nr: 1601862	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-13 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder and major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board finds that PTSD claimed and denied previously in October 2005 and the current claim for anxiety attacks and depression are the same, as the Veteran has identified the same symptoms in each claim and reported an onset during service.  See the Veteran's September 2012 statement.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the claim for PTSD adjudicated in 2005.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  Additionally, the Board has re-characterized the underlying merits determination as reflected on the title page, to ensure that adequate development and consideration is given, regardless of the precise diagnosis.  See Clemons v Shinseki, 23 Vet. App 15 (2009).

The issues of entitlement to service connection for an acquired psychiatric disorder  and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2.  The evidence received more than one year since the RO's October 2005 decision is new, relates to unestablished facts necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The Veteran's bilateral hearing loss has been manifested by no worse than Level II hearing impairment in each ear.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision denying service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).  

3.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  No discussion of the VCAA in relation to the claim to reopen is necessary, as the decision regarding that claim is fully favorable.

Regarding hearing loss, service connection was granted in a June 2013 rating decision, and the Veteran disagreed with the initially assigned rating.  As the Veteran received appropriate notice regarding his initial service connection claim in November 2012, additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, service treatment records, post-service treatment records, Social Security Administration (SSA) records and the Veteran's statements are associated with the claims file.  The Veteran has not identified any additional relevant records that should be obtained.  He was afforded a VA examination in June 2013.  The Board finds that this examination report is adequate for the purpose of evaluating the status of the Veteran's disability, as it involved review of the Veteran's record and consideration of his pertinent history, and described current hearing acuity levels and the functional impact of the Veteran's hearing loss disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  New and Material Evidence

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

Here, in an October 2005 rating decision, the RO denied the Veteran's claim of service connection for PTSD based on lack of a current diagnosis and verified stressors.  He was notified of the RO's October 2005 decision, he did not appeal the decision, and new and material evidence was not received within one year of its issuance.  Thus, the October 2005 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The newly received evidence includes a current diagnosis of PTSD, which raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.

III.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.


In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect. 38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and column intersect. 
38 C.F.R. § 4.85(e).

In June 2013, the Veteran was afforded a VA audiological examination. The examiner addressed the functional effect of the Veteran's hearing loss by noting that the condition caused difficulty listening to the television and having to look at others directly to understand them.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
70
44
LEFT
25
30
40
75
42

Speech audiometry revealed speech ability of 88 percent in the right ear and 88 percent in the left ear based on the Maryland CNC Test.  The diagnoses included bilateral sensorineural hearing loss for VA purposes. 

The audiological evaluation conducted during the June 2013 VA examination showed that the Veteran had an average puretone threshold of 44 in the right ear with speech discrimination of 88 percent, which corresponds to Level II hearing acuity.  The average puretone threshold in the left ear was 42 with speech discrimination of 88 percent, which also corresponds to Level II hearing acuity.  Under the Rating Schedule, this coincides with a noncompensable disability rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2013 examination.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.

In sum, the Veteran is not entitled to a compensable rating for his hearing loss.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's bilateral hearing loss throughout the entirety of the rating period.

The Board has also considered whether an extraschedular rating is warranted.  An extraschedular rating may be assigned under 38 C.F.R. § 3.321(b)(1) if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the Veteran's reported difficulty hearing and understanding conversations and the television due to his bilateral hearing loss are fully contemplated by the schedular rating criteria, which rates impairment of auditory acuity.  Therefore, the rating criteria reasonably describe the Veteran's disability level and symptomatology for the disabilities on appeal, and the rating schedule is adequate to evaluate his disability picture.  As such, it is unnecessary to refer the claim for consideration of an extraschedular rating.  



ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for PTSD is reopened and, to that extent only, the appeal is granted.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Regarding the claimed acquired psychiatric disorder, the Veteran's September 1965 entrance examination report of medical history indicates that the Veteran had been rejected for military service because of physical mental or other reasons, and the accompanying note indicated "failed mental test 1964 AFEES Beckley."  As the 1964 report of the Armed Forces Entrance and Examination Station (AFEES) is not of record, efforts to obtain it should be made on remand.  Updated VA and private treatment records should also be secured.

Regarding TDIU, the Veteran is currently unemployed, and has submitted a claim for a TDIU in January 2015.  Accordingly, a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This aspect of the claim must be developed on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain the 1964 mental testing results from the Armed Forces Entrance and Examination Station (AFEES) in Beckley, West Virginia, as referenced on the Veteran's September 1965 entrance examination.

2. Obtain all updated VA treatment records.

3. With any necessary assistance from the Veteran, obtain updated records from Dr. N.R.D., and any other outstanding private psychiatric treatment records.

4. After completing the above, and any other development deemed necessary, to include an addendum opinion on the psychiatric claim if warranted based on evidence received in light of item (1) above, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


